1:02-cr-10046-MMM # 109   Page 1 of 6                                             E-FILED
                                                       Thursday, 11 July, 2019 11:51:31 AM
                                                             Clerk, U.S. District Court, ILCD




                                  s/ Michael M. Mihm
1:02-cr-10046-MMM # 109   Page 2 of 6
1:02-cr-10046-MMM # 109   Page 3 of 6
1:02-cr-10046-MMM # 109   Page 4 of 6
1:02-cr-10046-MMM # 109   Page 5 of 6
1:02-cr-10046-MMM # 109   Page 6 of 6
